Citation Nr: 1025334	
Decision Date: 07/07/10    Archive Date: 07/19/10

DOCKET NO.  04-29 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUES

1.  Evaluation of reflex sympathetic dystrophy (RSD) of the right 
ankle, rated as 20 percent disabling prior to December 21, 2009.

2.  Evaluation of reflex sympathetic dystrophy (RSD) of the right 
ankle, rated as 40 percent disabling after December 21, 2009.

3.  Entitlement to automobile and adaptive equipment, or for 
adaptive equipment only.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The appellant had active service from February 1990 to July 1991.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Albuquerque, New Mexico.

This claim was remanded by the Board for further development in 
December 2007 and July 2009.  

The Board notes that, in a November 2004 rating decision, the 
appellant was granted compensation based on individual 
unemployability due to service-connected disabilities (TDIU), 
effective January 14, 2003.  As such, any TDIU claim that may 
have been raised by the facts have been addressed by the RO.  


FINDINGS OF FACT

1.  Prior to December 21, 2009, RSD of the right ankle was 
manifested by pain, swelling, loss of muscle, and limited 
mobility of the right ankle.  

2.  RSD of the right ankle is manifested by strength deficits, 
hypersensitivity, decreased sensation and an antalgic gait.  

3.  The appellant's service connected disabilities have not 
resulted in the permanent loss, or loss of use, of one or both 
feet, or one or both hands, permanent impairment of vision of 
both eyes, or ankylosis of one or both knees or hips.




CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 40 percent disabling for 
RSD of the right ankle prior to December 21, 2009 have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-
4.14, 4.124a, Diagnostic Code 8520 (2009).

2.  The criteria for an evaluation higher than 40 percent 
disabling for RSD of the right ankle have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 
4.124a, Diagnostic Code 8520 (2009).

3.  The criteria for certification for automobile and adaptive 
equipment, or adaptive equipment only, have not been met.  38 
U.S.C.A. §§ 3901, 3902 (West 2002); 38 C.F.R. §§ 3.350, 3.808 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 
38 C.F.R. § 3.159 (2009), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the evidence 
is to be provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 
38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini v. 
Prinicpi, 18 Vet. App. 112, 119 (2004).  The timing requirement 
enunciated in Pelegrini applies equally to the initial 
disability-rating and effective-date elements of a service 
connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under VCAA by letters dated in 
January 2003, August 2004 and September 2006.  Regarding the 
appellant's claim for a higher evaluation, the Board notes that 
the appellant is challenging the disability evaluation assigned 
following the grant of service connection.  In Dingess, the U.S. 
Court of Appeals for Veterans Claims held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no longer 
required because the purpose that the notice is intended to serve 
has been fulfilled.  Dingess, supra. at 490-191.  Thus, VA's duty 
to notify in this case has been satisfied.

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefits sought, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  In 
connection with the current appeal, appropriate examinations have 
been conducted and available service records have been obtained.  
We also note that the VA examinations were adequate.  The 
examiners reviewed the history, established clinical findings and 
presented reasons for the opinions.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence necessary 
to substantiate the claim.  The evidence of record provides 
sufficient information to adequately evaluate the claim, and the 
Board is not aware of the existence of any additional relevant 
evidence which has not been obtained.  No further assistance to 
the Veteran with the development of evidence is required. 38 
U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  Accordingly, the 
Board will address the merits of the claim. 


				Legal Criteria and Analysis

RATINGS

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities 
(rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.10 (2009).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that evaluation; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2009).

Where an award of service connection for a disability has been 
granted, separate evaluations can be assigned for separate 
periods of time based on the facts found.  In other words, the 
evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 
505 (2008).  A disability may require re-evaluation in accordance 
with changes in a veteran's condition.  It is thus essential, in 
determining the level of current impairment, that the disability 
be considered in the context of the entire recorded history.  38 
C.F.R. § 4.1 (2009).  The RO has assigned a staged rating.  We 
disagree.  We conclude that the disability has not significantly 
changed and that a uniform rating is warranted during the time 
frame addressed in this decision.  

The appellant's service-connected RSD of the right ankle has been 
rated by the RO under the provisions of Diagnostic Code 8720-
8520.  Diagnostic Code 8720 pertains to neuralgia and is rated 
pursuant to Diagnostic Code 8520 for paralysis of the sciatic 
nerve.  Under DC 8520, a 10 percent rating is assigned for mild 
incomplete paralysis of the sciatic nerve; a 20 percent rating is 
assigned for moderate incomplete paralysis; a 40 percent rating 
is assigned for moderately severe incomplete paralysis; a 60 
percent rating is assigned for severe incomplete paralysis with 
marked muscular atrophy; and an 80 percent rating is assigned for 
complete paralysis; the foot dangles and drops, no active 
movement possible of muscles below the knee, flexion of knee 
weakened or (very rarely) lost.

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, tropic 
changes, or sensory disturbances.  38 C.F.R. § 4.120.  Under 38 
C.F.R. § 4.124a, disability from neurological disorders is rated 
from 10 percent to 100 percent in proportion to the impairment of 
motor, sensory, or mental function. With partial loss of use of 
one or more extremities from neurological lesions, rating is to 
be by comparison with mild, moderate, severe, or complete 
paralysis of the peripheral nerves.  The term "incomplete 
paralysis" indicates a degree of lost or impaired function 
substantially less than the type of picture for complete 
paralysis given with each nerve, whether due to varied level of 
the nerve lesion or to partial regeneration.

When the involvement is only sensory, the rating should be for 
the mild, or at most, the moderate degree.  In rating peripheral 
nerve disability, neuritis, characterized by loss of reflexes, 
muscle atrophy, sensory disturbances, and constant pain, at times 
excruciating, is to be rated on the scale provided for injury of 
the nerve involved, with a maximum equal to severe, incomplete 
paralysis.  The maximum rating to be assigned for neuritis not 
characterized by organic changes referred to in this section will 
be that for moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  38 
C.F.R. § 4.123. See 38 C.F.R. § 4.124.

Evaluation of RSD of the Right Ankle prior to December 21, 2009

The appellant has appealed the denial of an evaluation higher 
than 20 percent disabling for RSD of the right ankle prior to 
December 21, 2009.  

To warrant a higher evaluation prior to December 21, 2009 there 
must be a showing of moderately severe incomplete paralysis.  
Here, the evidence shows that the appellant had a right ankle 
injury in May 1990.  The appellant has reported continued ankle 
pain since then.  Post service treatment records reveal that the 
appellant was diagnosed with RSD in 1997.  Chronic ankle pain was 
noted in June 1998.  The appellant complained of continued ankle 
pain in December 1999.  In April 2000, it was noted that the 
appellant most likely suffered nerve damage from his ankle injury 
or other process that caused compression of nerve.  Doubt this is 
RSD, especially given lack of involvement of entire limb or skin 
changes, was noted.  

In December 2002, it was noted that the appellant had RSD.  The 
physician related that the appellant was unable to work his 
customary occupation and it was advised that the appellant leave 
his job.  Severe pain was noted.  Via various statements the 
appellant's family and friends related that the appellant 
experiences pain because of his RSD and that he is limited in his 
activities.  It was noted that the appellant had trouble walking, 
sitting and doing activities of daily living.  

In January 2003, the appellant related that at the time of 
discharge he had tremendous pain, swelling, loss of muscle, and 
limited mobility of his right ankle.  He related that he has 
suffered from RSD for the past twelve years and that he is in 
constant pain, swells daily, and had skin discoloration.  He 
further reported bone and muscle loss, and that he cannot hold a 
job because of his RSD.  

In the April 2003 VA compensation and pension examination, it was 
noted that the appellant has had almost constant pain in the 
right ankle since his original injury in 1990.  It was noted that 
he was diagnosed with RSD in 1997 and had physical therapy to 
control it.  The appellant reported pain at an intensity of 10 
from the start of the day onward.  He described the pain as 
sharp, burning and stabbing.  Dr. G related in May 2003 that the 
appellant had been under his care for the past three years and 
that he suffers from RSD which is responsible for pain and 
swelling involving the right lower extremity.  Dr. G stated that 
the pain in the appellant's right lower extremity limits his 
ability to ambulate and any attempt to walk any distance makes 
the pain worse.  

In the June 2004 VA compensation and pension examination, the 
appellant reported pain with elevating his legs.  He further 
reported constant pain over his entire body with the pain 8-9/10 
at the right ankle.  There was positive ankle swelling, locking, 
instability and lack of endurance.  Skin coloration right ankle 
scaly, rosy red consistent with stasis edema was noted.  
Examination revealed right lower leg strength 3/5.  RSD right 
ankle secondary original sprain and associated synovitis plus 
trauma of talar joint, residuals was diagnosed.  

To warrant a higher evaluation for RSD of the right ankle prior 
to December 21, 2009 the evidence must show moderately severe 
incomplete paralysis of the sciatic nerve.  Based on a review of 
the evidence, the Board finds that an evaluation of 40 percent 
disabling is warranted.  Here, the evidence shows that prior to 
December 21, 2009 the appellant complained of pain, swelling, 
loss of muscle, and limited mobility of his right ankle.  He also 
reported pain that was sharp, burning and stabbing.  The Board 
finds that neuropathy of the appellant's RSD of the right ankle 
is most appropriately characterized as moderately severe, rather 
than moderate.  The Board finds that the severity of the 
appellant's limitations and the limitations caused by his 
disability did not just occur in December 2009 but that his 
symptoms were present prior to this time frame.  The Board finds 
that the symptoms described by the appellant have remained 
relatively the same and that the appellant's RSD of the right 
ankle more closely approximates the criteria for a 40 percent 
rating under DC 8520.  

Although the Board has found that a uniform rating of 40 percent 
disabling for the appellant's disability is warranted, the Board 
finds against an evaluation higher than 40 percent disabling.  
This disability does not, however, more closely approximate the 
criteria for a 60 percent rating under DC 8520, as the evidence 
does not indicate that there was muscle atrophy for this period 
of time.  The Board notes that marked muscle atrophy along with 
severe incomplete paralysis is required for a 60 percent rating.  
There is no showing of such prior to December 21, 2009.  For the 
foregoing reasons, a rating of 40 percent, but no higher, is 
warranted for the appellant's RSD of the right ankle.  As the 
preponderance of the evidence is against a higher, 60 percent, 
rating, that doctrine is inapplicable.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. 
App. at 55-56.





Evaluation of RSD of the Right Ankle prior to December 21, 2009

The appellant has appealed the denial of an evaluation higher 
than 40 percent disabling for RSD of the right ankle.  After 
review of the record, the Board finds against the appellant's 
claim.  

In the December 2009 VA compensation and pension examination, the 
appellant reported a sports injury to his right ankle while 
playing basketball.  It was noted that he has had continuing pain 
since his injury.  The appellant reported current continuous 
burning pain of the right ankle with discoloration and broken 
blood vessels.  Periodic swelling, loss of ankle hair and a 
limping gait because of stabbing pain in the ankle in the talar 
area was also noted.  The appellant was unemployed and it was 
noted that he stopped working in 2003 because of the ankle pain.  
Examination revealed normal muscle tone and bulk but strength 
deficits showing right ankle 4/5.  The appellant had greater 
strength in the left ankle than the right and had fair strength 
without weight bearing.  He was unable to walk on his toes.  The 
appellant was tender to touch on the right ankle and foot and 
there was hypersensitivity to MF on right foot with withdrawal.  
There was decrease sensation to vibration both feet plantar 
surface but normal sensitivity in the malleoli both ankles.  It 
was noted that the surface of the right ankle from mid tibia to 
foot was very tender and that he walked with an antalgic gait.  
He had minor balance problem when walking with eyes closed.  
Reflexes were normal.  RSD right ankle was diagnosed.  It was 
noted that there were effects of the problem on usual daily 
activities to include chores, bathing, exercise, grooming and 
recreation.  

The VA examiner opined that the appellant can still use his ankle 
but with severe pain and that it was not appropriate to do a BK 
amputation.  It was noted that he needed adequate pain control.  
The examiner noted that adequate pain control was difficult and 
required a multidisciplinary approach.  The VA examiner noted 
that amputation was not recommended and may not resolve the 
problem.  He related that the pain may still persist after 
amputation and will interfere with fitting of a prosthetic 
device.  The VA examiner related that there may be times that the 
pain is so severe that one could consider amputation but if the 
pain is reduced he can still use the foot and it has been shown 
that amputation does not resolve the CRPS (complex regional pain 
syndrome which is what RDS is now referred as).  

Here, the evidence shows that a 40 percent evaluation and no more 
is warranted pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 
8520.  In reaching this determination, the Board has considered 
the guidance established in 38 C.F.R. §§ 4.120, 4.123, and 4.124.  
Here, examination revealed strength deficits showing right ankle 
4/5 or 3/5 earlier, hypersensitivity to MF on right foot with 
withdrawal, decrease sensation to vibration both feet plantar 
surface and an antalgic gait.  However, there was normal muscle 
tone and bulk, and reflexes.  There were minor balance problems 
when walking with eyes closed.  There was also no showing of 
marked muscular atrophy.  The constellation of manifestations 
expected for severe neuropathy or complete paralysis with marked 
muscular atrophy are not present.  

The Board finds the appellant's own reports of symptomatology to 
be credible. However, neither the lay nor medical evidence 
reflects the functional equivalent of symptoms required for a 
higher evaluation.  The more probative evidence consists of that 
prepared by neutral skilled professionals, and such evidence 
demonstrates that the currently assigned 40 percent rating is 
warranted and no more.  Despite the antalgic gait, the appellant 
retains the ability to walk and use the extremity.  Similarly, 
the grading of strength as either 3/5 or 4/5 reflects that he 
retains strength.  Such findings are inconsistent with either 
severe neuropathy or complete paralysis.  Similarly, although 
there is significant pain and sensory changes, the reflexes are 
not lost.  Accordingly, an evaluation higher than 40 percent 
disabling for RSD of the right ankle is not warranted.

Extraschedular Consideration

Consideration of referral for an extraschedular rating requires a 
three-step inquiry. See Thun v. Peake, 22 Vet. App. 111, 115 
(2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. 
Cir. 2009).  The first question is whether the schedular rating 
adequately contemplates the veteran's disability picture.  Thun, 
22 Vet. App. at 115.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  If the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, then the 
second inquiry is whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided by 
the regulation as governing norms.  If the veteran's disability 
picture meets the second inquiry, then the third step is to refer 
the case to the Under Secretary for Benefits or the Director of 
the Compensation and Pension Service to determine whether an 
extraschedular rating is warranted. 

Here, the Board finds that the record reflects that the appellant 
has not required frequent periods of hospitalization for his 
disability and that the manifestations of the disability are 
contemplated by the schedular criteria.  Therefore, there is no 
reason to believe that the average industrial impairment from the 
disability would be in excess of that contemplated by the 
schedular criteria.  Therefore, referral of the case for extra-
schedular consideration is not in order.  

Adaptive Equipment 

The appellant has appealed the denial of automobile and adaptive 
equipment or for adaptive equipment only.  After review of the 
record, the Board finds against the appellant's claim.  

Financial assistance may be provided to an "eligible person" in 
acquiring an automobile or other conveyance and adaptive 
equipment, or adaptive equipment only.  38 U.S.C.A. § 3902(a) & 
(b).

A veteran is considered to be an "eligible person" if he is 
entitled to compensation for any of the following disabilities: 
(i) the loss or permanent loss of use of one or both feet; (ii) 
the loss or permanent loss of use of one or both hands; or (iii) 
the permanent impairment of vision of both eyes.  38 C.F.R. § 
3.808(b)(1).

A claimant must have had active military, naval, or air service. 
38 C.F.R. § 3.808(a).  A specific application for financial 
assistance in purchasing a conveyance is required which must 
contain a certification by the claimant that the conveyance will 
be operated only by persons properly licensed.  38 C.F.R. § 
3.308(c).

A veteran who does not qualify as an "eligible person" under the 
foregoing criteria may nevertheless be entitled to adaptive 
equipment if he is entitled to VA compensation for ankylosis of 
one or both knees, or of one or both hips.  38 U.S.C.A. § 
3902(b)(2); 38 C.F.R. § 3.808(b)(4).

It is noted that for VA purposes, "loss of use of a hand or foot" 
is defined as no effective function remaining other than that 
which would be equally well served by an amputation stump at the 
site of election below the elbow or knee with use of a suitable 
prosthetic appliance.  The determination will be made on the 
basis of the actual remaining function, whether the acts of 
grasping, manipulation, etc., in the case of the hand, or of 
balance, propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with prosthesis. 
38 C.F.R. §§ 3.350(a)(2)(i), 4.63.

Review of the claims folder reveals that the appellant is 
service-connected for major depressive disorder associated with 
residuals of right ankle injury; RSD, right ankle associated with 
residuals of right ankle injury; and residuals of right ankle 
injury.  
As such, it is noted that the appellant is not service connected 
for any disability involving loss of vision.  Moreover, he does 
not contend, nor does the record reflect, that he has visual 
impairment as defined in 38 C.F.R. § 3.808(b).  Rather, the 
central issue in the present case hinges on loss of use of the 
lower extremities claimed as a result of the Veteran's service 
connected right ankle disabilities.  

Here, the evidence shows that in the December 2009 VA 
compensation and pension examination and all evidence, the 
appellant reported a sports injury to his right ankle while 
playing basketball.  It was noted that he has had continuing pain 
since his injury.  RSD right ankle was diagnosed.  The VA 
examiner opined that the appellant can still use his ankle but 
with severe pain and that it was not appropriate to do a BK 
amputation.  It was noted that he needed adequate pain control.  
The examiner noted that adequate pain control was difficult and 
required a multidisciplinary approach.  However, the VA examiner 
noted that amputation was not recommended and may not resolve the 
problem.  He related that the pain may still persist after 
amputation and will interfere with fitting of a prosthetic 
device.  The VA examiner related that there may be times that the 
pain is so severe that one could consider amputation but if the 
pain is reduced he can still use the foot and it has been shown 
that amputation does not resolve the CRPS (complex regional pain 
syndrome which is what RDS is now referred as).  

Absent a demonstration of visual impairment, or loss of use of at 
least one hand or at least one foot, the claim of eligibility for 
financial assistance in purchasing an automobile and/or adaptive 
equipment must fail.  38 U.S.C.A. § 3902(a)(b); 38 C.F.R. § 
3.808(b)(1).  Here, there is no showing of such.  At most, the 
evidence shows that the appellant has severe ankle pain.  
However, the VA examiner opined that the appellant can still use 
his ankle but with severe pain.  It was noted that adequate pain 
control was needed and that if the pain is reduced the appellant 
can still use the foot.  There is no showing of loss of foot even 
when taking into consideration 38 C.F.R. §§ 3.350(a)(2)(i), 4.63.  

Additionally, a veteran who is not eligible for assistance under 
the foregoing criteria may nevertheless be entitled to adaptive 
equipment if he is entitled to VA compensation for ankylosis of 
one or both knees, or of one or both hips.  38 U.S.C.A. § 
3902(b)(2); 38 C.F.R. § 3.808(b)(4).  However, in the present 
case this provision does not serve as a basis for a grant of 
benefits, because the appellant is not service connected for, or 
otherwise entitled to VA compensation for, ankylosis of one or 
both knees, or of one or both hips.  

In sum, the evidence does not support eligibility for assistance 
in the purchase of an automobile and adaptive equipment, or for 
adaptive equipment only.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 50 (1990).




ORDER

An evaluation higher than 20 percent disabling for RSD of the 
right ankle prior to December 21, 2009 is denied.  

An evaluation higher than 40 percent disabling for RSD of the 
right ankle is denied.  

Eligibility for assistance in the purchase of an automobile and 
adaptive equipment, or adaptive equipment only, is denied.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


